Citation Nr: 0913764	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
October 1952, to include service in the Republic of Korea. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO, in part, denied the 
Veteran's claim of entitlement to service connection for 
residuals of an injury to his teeth.  The Veteran timely 
appealed the RO's August 2003 rating action to the Board, and 
this appeal ensued.  Jurisdiction of the claims file 
currently resides with the Montgomery, Alabama RO. 

In February 2006, the Board remanded the claim to the RO for 
additional development.  The requested development has been 
completed and the case is ready for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during 
active military service in Korea in 1951.

2.  Dental trauma was not evident during service and 
residuals of dental trauma are not shown by competent 
evidence to have been caused by any in-service event.


CONCLUSION OF LAW

Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A, 5107, 1712 (West 2002); 
38 C.F.R. §§ 3.159, 3.381, 17.161 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receiving a complete or substantially complete 
application, VA must notify the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  In this regard, via a 
January 2003 pre-adjudication letter to the Veteran, the RO 
specifically notified him of the substance of the VCAA 
including the types of evidence necessary to establish the 
claim for service connection for residuals of dental trauma, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially 
satisfied the requirements of the VCAA by:  (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
Veteran about information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  The Board notes 
that the "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Via a March 
2006 letter, VA informed the Veteran of the Dingess elements.  

The duty to notify was satisfied by a January 2003 pre-
adjudication letter.  In that letter, the RO advised the 
Veteran of VA's responsibilities to notify and assist him 
with his service connection claim.  The RO explained the 
information and/or evidence required from him to support his 
claim of entitlement to service connection for residuals of 
dental trauma.

The RO notified the Veteran that VA was required to make 
reasonable efforts to obtain medical records, or records from 
other Federal agencies, and requested that he identify and 
provide the necessary releases for any medical providers from 
whom he wanted the RO to obtain and consider evidence.  The 
RO also specified that they would obtain any private medical 
records for which sufficient information and authorization 
was furnished, and that the RO would also obtain any 
pertinent VA records if he identified the date(s) and 
place(s) of treatment. 

The January 2003 letter met the VCAA's notice requirements 
with respect to the claim of entitlement to service 
connection for residuals of dental trauma.  As indicated 
above, the Veteran has been notified of what is needed to 
substantiate the service connection claim and was afforded 
several opportunities to present information and/or evidence 
in support of the claim, which he has done.  As a result of 
the RO's development, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the claim for service connection for 
residuals of dental trauma. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini, supra.  As noted above, 
notice in this case was provided to the Veteran via a pre-
adjudication January 2003 letter. 

With regards to the duty to assist, the Veteran's service 
treatment records (STRs) are not currently on file, despite 
attempts by the RO to obtain this evidence.  It appears that 
the missing STRs were destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC), a military records 
repository, and that attempts to reconstruct these records 
have been unsuccessful.  When, as here, the STRs cannot be 
located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

In response to the Board's February 2006 remand directives, 
morning reports from the Veteran's unit, "A" Battery, 955th 
Field Artillery Battalion, dating from May 1, to July 31, 
1952, were obtained and have been associated with the claims 
file.  In addition, a May 2007 response from the United 
States Army Joint Services Records Research Center (JSRRC), a 
duplicate copy of June 2003 VA radiographic reports of the 
Veteran's mouth, post-service VA and private examination and 
treatment reports, along with internet articles entitled 
"Korean War Educator" and numerous statements, submitted by 
the Veteran, have also been associated with the claims files.  

As to any duty to provide an examination and/or seek a 
medical opinion for the Veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As will be discussed in detail 
below, the Veteran was afforded a VA dental examination in 
June 2003. For the reasons set forth above, the Board finds 
that VA has complied with the VCAA's notification and 
assistance requirements.  The service connection on appeal is 
ready to be considered on the merits.

Merits Analysis

The Veteran is claiming service connection for residuals of 
dental trauma.  

The Veteran alleges that he sustained a shrapnel wound to his 
jaw and face after a mortar exploded next to him in Korea in 
1951.  He reports that aside from a combat-field medic 
washing his face and supplying him with "bandaids," he did 
not receive any further treatment or hospitalization for his 
shrapnel wounds to the face and jaw.  The Veterans maintains 
that this in-service trauma led to the removal of his two 
front teeth and an upper front tooth many years after service 
discharge.  (See, VA June 2003 dental examination report and 
VA Form 9, dated and signed by the Veteran in September 
2004).  

Because the preponderance of the competent evidence is 
against a finding that any dental loss is due to any in-
service facial trauma, the claim will be denied. 


In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma. 
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a Veteran will be 
eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).

The Board finds that the Veteran engaged in combat with the 
enemy while stationed in Korea in 1951.  The Veteran's DD 214 
reflects that he was not awarded any medals or decorations 
denoting combat participation Veteran.  This same document 
specifically denotes that the Veteran did not receive any 
wounds as a result of action with the enemy. However, the 
Veteran served as an artilleryman while in Korea, and there 
is radiographic evidence of retained shrapnel in the 
Veteran's left mandible.  (See, June 2003 VA examination 
report).  In view of the evidence of embedded shrapnel in the 
Veteran's left mandible and the heightened benefit of the 
doubt due to an absence of service treatment records, the 
Board finds that the evidence is sufficient to establish 
combat exposure.  Hence, the relaxed standard of proof for 
service connection for disabilities claimed to have been 
incurred during combat applies to the Veteran.  

See 38 U.S.C.A § 1154(b) (Providing in substance that in the 
case of veterans of combat, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service- connection of such injury or disease may 
be rebutted by clear and convincing evidence to the 
contrary); see 38 C.F.R. § 3.304(d).

However, 38 U.S.C.A. § 1154(b), can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A Veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

As to competent evidence of a nexus between the in-service 
incident and the claimed disorder, a June 2003 VA examiner 
indicated that radiographs of the Veteran's jaw, performed by 
a private dentist in 1992, revealed the presence of three 
small radiopaque objects, and one slightly larger (0.5 
centimeters) in the left mandible, which were found to have 
been consistent with shrapnel.  This same VA examination 
report reflects that the Veteran had crowns on teeth numbered 
8 and 9, and that he had undergone root canal therapy on 
tooth number 9.  (See, June 2003 VA dental examination 
report).  

However, the June 2003 VA examiner noted that "[f]ailed root 
canal therapy which could have been necessitated by the 
earlier trauma is one possibility, though it should be noted 
that the patient was able to retain the two teeth for over 
forty years after the incident."  Most critically, the 
examiner noted that it was "not possible to determine the 
cause of the loss of teeth (numbers) 8 and 9."

The only competent medical evidence bearing upon the question 
of loss of teeth due to dental trauma does not substantiate a 
nexus between the incident and the current disability, other 
than based upon speculation. For the Board to conclude that 
the disorder had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  It has been observed that  
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  

In addition, the Veteran failed to file a claim for service 
connection for residuals of dental trauma until December 
2002, over 40 years after the occurrence of the alleged 
shrapnel incident.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

Thus, the preponderance of the evidence is against service 
connection for residuals of dental trauma and the claim is 
denied. The Board has considered all of the remaining 
provisions of 38 C.F.R. § 3.381 and 38 U.S.C.A. § 17.161, 
which provide for service connection for dental treatment, 
and finds that none are applicable in the present case.



ORDER

Service connection for residuals of dental trauma is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


